Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 1 of 23 Pageid#: 2346




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

UNITED STATES OF AMERICA                   )
                                           )        Criminal No. 7:17-cr-56
v.                                         )
                                           )
MONTA ORLANDO JORDAN,                      )        By: Michael F. Urbanski
et. al.,                                   )        Chief United States District Judge
         Defendant.                        )

                              MEMORANDUM OPINION
        This matter is before the court on a pro se motion by defendant Monta Jordan for

appointment of new CJA counsel. Motion, ECF No. 350. Jordan’s CJA counsel, Louis K.

Nagy and A. Gene Hart, Jr., also asked that they be allowed to withdraw from their

representation of Jordan. Motion, ECF No. 364. A hearing was held on February 8, 2021, at

which time both Jordan and his counsel fully addressed their concerns with the court. For the

reasons stated herein and on the record at the hearing, the request for new counsel and to

withdraw as counsel are DENIED. The case remains set down for sentencing on March 9,

2021.

                                               I.

        It is clear to the court from the hearing that there has not been a breakdown of

communication between Jordan and his CJA counsel preventing the mounting of an adequate

defense so as to require appointment of new counsel for Jordan’s sentencing hearing. See

United States v. Smith, 640 F.3d 580, 588 n.4 (4th Cir. 2011) (“To warrant substitute counsel,

a defendant must show justifiable dissatisfaction with appointed counsel. . . . Justifiable

dissatisfaction sufficient to merit substitution of counsel includes a conflict of interest, an


                                               1
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 2 of 23 Pageid#: 2347




irreconcilable conflict, or a complete breakdown in communication between the attorney and

the defendant. . .”). After conducting an inquiry, the court finds that the present disagreement

does not rise to the level requiring substitution for the purposes of sentencing. Rather, the

current disagreement stems from Jordan’s lingering concerns over the government’s discovery

obligations largely surrounding Jordan’s claims of police misconduct and his counsel’s

reluctance, founded on their ethical obligations, to press these issues to Jordan’s satisfaction.

       As the Fourth Circuit explained in Smith,

               [W]e have been concerned not with the indigent defendant's
               freedom of choice or with whether the attorney and his client
               have a “meaningful relationship,” Morris v. Slappy, 461 U.S. 1,
               14, (1983), but with a “breakdown” of attorney-client
               communication so great that the principal purpose of the
               appointment—the mounting of an adequate defense incident to
               a fair trial—has been frustrated. In short, the defendant's Sixth
               Amendment right to successor appointed counsel arises because
               the initial appointment has ceased to constitute Sixth
               Amendment assistance of counsel.
640 F.3d at 588. Given (1) the timing of the substitution request and the procedural posture

of the case, (2) the court’s understanding of the history of this case and the circumstances

surrounding Jordan’s representation by CJA counsel, (3) the court’s ability to observe the

effective representation of present CJA counsel in pre-trial, trial, and post-trial proceedings,

and (4) the court’s appreciation of the present disagreement, the court declines to appoint a

fifth CJA counsel for Jordan in this case for sentencing purposes.

       At the February 8, 2021 hearing, Jordan addressed the court, raising several issues

which continue to concern him about the government’s discovery failings in this case. In the

court’s view, Jordan’s concerns over discovery pose no impediment to current CJA counsel

from effectively representing Jordan at sentencing. As such, the court advised Jordan that

                                                2
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 3 of 23 Pageid#: 2348




there was no reason to appoint a fifth CJA counsel to represent him at sentencing. The court

advised Jordan that he had the right to represent himself at his sentencing, see United States

v. Faretta, 422 U.S. 806 (1975), and that should he desire to do so, the court would appoint

current CJA counsel as standby counsel at sentencings, see McKaskle v. Wiggins, 465 U.S.

168, 176 (1984). The court explained to Jordan what is expected to transpire at his sentencing

hearing, including addressing objections to the presentence report, calculation of the advisory

sentencing guidelines, consideration of the factors under 18 U.S.C. § 3553(a), and his

opportunity to allocute. Following discussion, Jordan declined to represent himself and agreed

to remain represented by current CJA counsel Nagy and Hart at the sentencing hearing. In

reaching its decision not to appoint a fifth CJA counsel in this case, the court finds it to be

helpful to place Jordan’s request within the broader context of this case.

                                                II.

       Since the outset of this case, Jordan has expressed dissatisfaction with each of his CJA

counsel’s unwillingness to advance his claims of police misconduct. Two prior CJA counsel

have withdrawn, and CJA counsel Nagy and Hart are Jordan’s third and fourth court

appointed lawyers in this case, respectively.

       Jordan’s first CJA counsel was David Damico, who represented Jordan from August

14, 2017, until February 2, 2018, when an oral motion was made that new counsel be

appointed. As CJA counsel Damico explained at that time, albeit without specificity, he and

Jordan had differences on how to proceed, had reached an impasse, and were going in very

different directions. Given that discovery had only recently been produced and trial was more

than six months off, the court granted the motion to substitute CJA counsel. Robert Rider

                                                3
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 4 of 23 Pageid#: 2349




was appointed to replace CJA counsel Damico on February 9, 2018. On October 25, 2018,

CJA counsel Rider moved to withdraw as counsel for Jordan, asking the court to appoint new

counsel “who may be better qualified and equipped to pursue an aggressive defense more in

line with the theories, recommendations, directions and instructions of the client.” Motion to

Withdraw, ECF No. 105, at 2. A hearing was held on the motion to withdraw on November

8, 2018, which, after discussion, was denied at that time. CJA counsel Rider then made an oral

motion to appoint additional counsel because of the large volume of digital discovery in this

case.   The court agreed, approving the request to appoint additional CJA counsel on

November 26, 2018. Order, ECF No. 117. Following an additional hearing on December 18,

2018, to address a conflict issue precluding appointment of a specific CJA counsel requested

by Jordan, Louis K. Nagy was appointed as CJA counsel for Jordan on February 8, 2019. ECF

No. 127.

        On March 12, 2019, Jordan filed a pro se motion seeking issuance of a subpoena to

obtain the March 6, 2017 cell phone data of Roanoke City Police Detective Joseph Flippin

and DEA Task Force Officers Ryan Sloan and Joseph Crowder, along with photos taken from

Jordan’s iPhone on March 6, 2017, contending that this data would show that these officers

illegally broke into his home on March 6, 2017, in violation of the Fourth Amendment.

Motion, ECF No. 135. By order dated March 25, 2019, the court declined to address this pro

se request from a party represented by CJA counsel and directed the matter to the attention

of Jordan’s CJA counsel. Order, ECF No. 137.

        On April 18, 2019, CJA counsel Rider again moved to withdraw from his

representation of Jordan, this time citing recent health concerns. The court granted CJA


                                              4
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 5 of 23 Pageid#: 2350




counsel Rider’s motion to withdraw, ECF No. 141, and granted CJA counsel Nagy’s

subsequent request to appoint co-counsel, ECF Nos. 142, 143. A. Gene Hart, Jr., was

appointed as Jordan’s co-counsel on May 7, 2019. ECF No. 143.

        On May 30, 2019, the court docketed under seal a letter from Jordan making allegations

of law enforcement misconduct, including the claimed burglary of his home by law

enforcement on March 6, 2017, and various improprieties, including sexual improprieties,

between law enforcement and government informants. 1 In his letter, Jordan states that he

raised these allegations with CJA counsel Damico and Rider, but that, as previously noted, he

and CJA counsel Damico “shared a difference of strategies.” ECF No 166, at 1. According to

Jordan, nor was CJA counsel Rider willing to pursue his allegations. Jordan’s letter stated

“[t]here is ample evidence at the government’s disposal to substantiate my officer misconduct

claims, however the incentive to do so apparently is lacking.” Id. at 6.

        CJA counsel Nagy and Hart doggedly sought discovery on these issues and, in the

court’s view, pressed them as far as their ethical obligations would allow. Prior to trial, CJA

counsel made a number of discovery requests and filed several motions directed to Jordan’s

concerns. In a Motion for Discovery filed on December 27, 2019, CJA counsel sought specific

items identified as being discoverable under Brady v. Maryland, 373 U.S. 83 (1963). Discovery

Motion, ECF No. 171. In a Motion for Early Disclosure of Giglio Materials, 2 also filed that




1 A copy of this letter, redacted to protect the identities of confidential informants, was docketed as ECF 166.
See Order, ECF No. 161.
2 The Supreme Court’s ruling in Giglio v. United States, 405 U.S. 150 (1972), requires the government to

disclose evidence tending to discredit or impeach the credibility of any government witness.


                                                       5
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 6 of 23 Pageid#: 2351




day, CJA counsel expressly sought discovery of evidence of police misconduct. Disclosure

Motion, ECF No. 172. Paragraph 2 of the Disclosure Motion states:

              That throughout the course of this case, the Defendant has made
              statements and assertions both in filings made by him and on the
              record indicating that he was in possession of information that
              would lead him to believe that certain members of the
              prosecution team, namely; Detective Flippin and Detective
              Crowder, were involved in behavior prior to and during the
              course of the investigation of this matter that could potentially be
              categorized as “outrageous misconduct.”

Specifically, the Disclosure Motion asserted that the “outrageous misconduct” “included but

was not limited to the investigators (i) burglarizing the Defendant’s home, (ii) carrying on

inappropriate relationships with potential witnesses and/or confidential informants and (iii)

making inappropriate promises or assurances to those witnesses/informants by the

aforementioned officers.” Id. at ¶ 5. Defense counsel also filed motions to suppress Title III

wiretap material and GPS tracking data on December 27, 2019. Motions to Suppress, ECF

Nos. 173, 174. A month later, on January 24, 2020, CJA counsel filed an amended Disclosure

Motion and Amended Motions to Suppress. Amended Motions, ECF Nos. 191-193.

       The court held a hearing on these motions on February 5, 2020. The Discovery

Motion, ECF No. 171, was largely resolved as the government had redisclosed to CJA counsel

Nagy and Hart discovery previously provided to former CJA counsel. Thus, as reflected in the

written order docketed on February 6, 2020, the bulk of the Discovery Motion was denied as

moot. Order, ECF No. 213. In the written order, the court also addressed three other items

of discovery requested by Jordan. First, Jordan sought video recordings of certain jail visits,

which the court denied as moot based on the government’s representation that the videos did

not exist under the retention policies for the jails in question. Second, Jordan sought law

                                               6
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 7 of 23 Pageid#: 2352




enforcement interview notes from certain proffer interviews, which the court denied as the

government represented that all official reports and extant audio recordings of these proffer

sessions had been produced. Nevertheless, the court required the government to go the extra

mile, ordering as follows: “However, to the extent that the agents’ notes contain underlying

exculpatory facts not reflected in the formal reports already produced in discovery, the

government is DIRECTED, consistent with its existing obligations under Brady v. Maryland,

373 U.S. 83 (1963), to produce those notes to the defense.” Order, ECF No. 213, at 3. Third,

Jordan sought production of notes taken by former AUSA Ashley Neese during witness

interviews. 3 In its order of February 6, 2020, the court stated “[g]iven that the government

represents that the recordings and official reports of these proffer interview sessions have

been produced, Jordan has not made a sufficient showing to warrant production of the

prosecutor’s notes at this time.” Id. at 3. Again, however, the court required the government

to take an extra step, ordering that “the government is DIRECTED, consistent with its

existing Brady obligations, to examine the notes of former AUSA Ashley Neese and produce

any notes containing ‘underlying exculpatory facts’ not reflected in the formal investigative

reports already produced in discovery.” Id. at 4.

        At the evidentiary hearing held on February 5, 2020, Jordan called three witnesses in

support of his claims of police misconduct. These witnesses did not support Jordan’s claims,

as recounted in the written order entered on February 6, 2020. Order, ECF No. 214.




3AUSA Ashley Neese worked on this case in its early stages. Jordan’s claims of misconduct by Neese
apparently stem from her involvement in an unrelated case, United States v. Burns, No. 6:13cr0022, 2016 WL
3910273 (W.D. Va. July 14, 2016), in which a new trial was ordered due to the government’s failure to timely
disclose impeachment evidence.

                                                     7
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 8 of 23 Pageid#: 2353




Nonetheless, the court reminded the government of its continuing obligation to disclose such

evidence should it come to light as follows:

               Plainly, documents that support the suspicions that Detectives
               Crowder and Flippin burglarized Jordan’s home; had
               inappropriate relationships with witnesses or informants in this
               case; or made inappropriate promises or assurances to witnesses
               or informants in this case are discoverable under either Brady or
               Giglio and ought to have been produced in discovery if they exist.
               Should such information come to light, the government has a
               continuing obligation to produce it. The government represents
               that there is no basis for these allegations and that such
               information does not exist. Further, the testimony presented at
               the hearing does not support Jordan’s allegations. As such,
               Jordan’s motion is DENIED.
Id. at 3-4.
        Following the evidentiary hearing, the government filed a motion in limine “to preclude

the defense from introducing any evidence of alleged misconduct by any officer involved with

the investigation of the charges against him,” arguing that it was precluded under Federal Rules

of Evidence 401 and 403. Motion in Limine, ECF No. 216. In a written order entered on

February 12, 2020, the court granted the government’s motion to limit Jordan’s counsel from

making reference in voir dire questions or opening statement to allegations of police

misconduct unsupported by evidence. The court also directed counsel to seek leave of court

before questioning witnesses on these allegations. Order, ECF No. 224, at 2.             Citing

Huddleston v. United States, 485 U.S. 681, 689 (1988), the court reasoned as follows:

               The court finds that no proof has been provided to support the
               allegations and there is no basis for a reasonable jury to find the
               fact of “outrageous misconduct” by a preponderance of the
               evidence. Jordan’s allegations were addressed at length at a
               February 5, 2020 evidentiary hearing held on Jordan’s motions
               for discovery and disclosure under Giglio of evidence related to
               these claims. As detailed in the February 6, 2020 Order, Jordan
               called a number of witnesses at the February 5, 2020 hearing,

                                               8
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 9 of 23 Pageid#: 2354




              none of whom substantiated his contentions. In short, despite
              being given an opportunity to present evidence to support his
              allegations of wrongdoing, Jordan presented nothing to
              corroborate his claims. As a result, the court GRANTS the
              government’s motion in limine as follows. Absent introduction
              of evidence supporting Jordan’s allegations of officer
              misconduct, Jordan may not make any reference to these claims
              in his voir dire questions or opening statement. At this point,
              there has been no showing that any relevant and admissible
              evidence exists to support these claims. Further, counsel may not
              question any witness on these allegations without first obtaining
              leave of court. The court may revisit this issue during trial should
              circumstances warrant.

Order, ECF No. 224, at 2.

       Although Jordan declined to testify at the February 5, 2020 evidentiary hearing, his CJA

counsel asked in a motion filed on February 14, 2020, for another opportunity for Jordan to

personally “address the Court before trial so that the Court can understand his position and

the need for his attorneys to be able to explore certain issues at trial concerning the alleged

misconduct of police officers in this case.” Motion for Pre-trial Hearing on Government’s

Motion in Limine, ECF No. 230, at 1-2.

       The court revisited this issue in an order entered the day before trial, as follows:

              The court DENIES Jordan’s eleventh-hour motion for yet
              another pretrial hearing regarding his claims of outrageous
              government misconduct. Motion, ECF No. 230. The court held
              an evidentiary hearing on this subject on February 5, 2020, at
              which time the court heard several witnesses called by Jordan. At
              that hearing, Jordan declined to testify. In two subsequently
              issued orders, ECF Nos. 214 and 224, the court addressed this
              issue and found that no evidence substantiating Jordan’s
              allegations of outrageous government misconduct was presented
              at the evidentiary hearing. As such, the court granted the
              government’s motion [in limine], precluding defense counsel
              from referencing Jordan’s claims of outrageous government
              misconduct in voir dire or opening statement. Order, ECF No.
              224. The order stated that “[a]t this point, there has been no

                                               9
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 10 of 23 Pageid#: 2355




                showing that any relevant and admissible evidence exists to
                support these claims. Further, counsel may not question any
                witness on these allegations without first obtaining leave of court.
                The court may revisit this issue during the trial should
                circumstances warrant.” Id. at 2. In other words, should relevant
                and admissible evidence be presented at trial on Jordan’s claims
                of government misconduct, the court remains open to revisiting
                this issue.
                The trial has been long delayed. As the jury has been summonsed
                for tomorrow morning, the court DENIES Jordan’s request for
                another pretrial evidentiary hearing on this subject. Motion, ECF
                No. 230. Should Jordan have relevant and admissible evidence to
                support his claims of government misconduct, he may present it
                at trial.
 Order, ECF No. 245.

        Nevertheless, the next morning, before the jury was empaneled, the court allowed

 Jordan to address the court about his claim that his home was broken into on March 6, 2017,

 and May 12, 2017, as to which he suspected police involvement. Jordan testified that the pole

 surveillance camera video footage produced by the government in discovery showed that an

 unknown white male in a hoodie and jeans was at his home on the morning of March 6, 2017.

 Jordan testified that “I have no idea who it was.” Test. of Monta Jordan, Feb. 18, 2020, ECF

 No. 250, at 22. Jordan stated that the back door of his house was kicked in on March 6, 2017,

 and that $15,000 and two watches were taken. Id. at 24. Jordan stated: “Actually, I seen one

 person in the hoodie and I seen one person in woods and other movement in the woods. I

 couldn’t identify the second person. I can’t clearly identify the other person. All I can say is

 the two people that I did see were white males.” Id. at 25. Although Jordan reiterated that “I

 don’t know who they were,” 4 id. at 26, it was his “personal opinion that it was the police


 4A few minutes later Jordan was asked again “And you have no idea who it was on your property on March
 6, 2017, right?” Jordan answered: “I don’t know exactly, no. I don’t know.” Id. at 29.

                                                   10
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 11 of 23 Pageid#: 2356




 because of things leading up to that day.” Id. at 24. After the March 6, 2017 break-in, Jordan

 installed surveillance cameras at his home. On May 12, 2017, while vacationing in Aruba,

 Jordan received an alert of motion in his backyard. From his cell phone, Jordan viewed

 investigating officers Crowder and Flippin removing GPS tracking devices from his BMW and

 Mercedes and placing one on his Lincoln. Id. at 12. Jordan testified that a few minutes later

 his home alarm went off and his camera feed cut off. Id. at 13. Jordan called his friend Perry

 Hash to investigate. Jordan testified that he had no proof that anyone entered his home on

 May 12, 2017, id. at 29, saw no signs of entry, and was not aware of anything missing. Id. at

 21. Jordan summarized the May 12, 2017 incident as follows: “All I know is they came there

 to change the GPS devices. They left. They came back six minutes later. Approximately two

 minutes after that, my home alarm goes off. When my home alarm goes off, Mr. Crowder

 shouts, ‘Turn that stuff off.’ And 10 seconds later, all of my cameras went off. That’s all I

 know.” Id. at 21. Apart from Jordan’s speculation, there is no evidence that the police broke

 into Jordan’s home on either March 6 or May 12, 2017. The court gave Jordan multiple

 opportunities to provide the court with evidence to support his police misconduct claims, but

 none of his claims were substantiated. 5

        The jury trial proceeded, and Jordan exercised his right not to present any evidence.

 Following a six-day trial, the jury found Jordan guilty of a drug trafficking conspiracy,

 possession with the intent to distribute fentanyl, attempted possession with intent to distribute

 cocaine and heroin, and possession of a firearm in furtherance of a drug trafficking crime. Jury



 5While both Perry Hash and Amany Raya told the DEA that Jordan’s house had been burglarized, neither
 attributed the break-in to law enforcement.

                                                   11
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 12 of 23 Pageid#: 2357




 Verdict, ECF No. 264. Jordan moved for a judgment of acquittal and for a new trial, which

 the court denied by memorandum opinion and order dated June 9, 2020. ECF Nos. 300, 301.

 Jordan again asked for new counsel, which the court denied on June 29, 2020, stating “Jordan

 has had multiple counsel in this case, and the court has observed counsel’s zealous and

 constitutionally effective representation of Jordan at trial. It sees no basis to appoint new

 counsel to represent Jordan during his sentencing.” Order, ECF No. 309, at 1.

                                               III.

        Thereafter, an issue arose concerning the government’s failure to produce a

 videorecorded DEA interview of Jordan’s confederate, Perry Hash, prior to trial. The court

 allowed Jordan’s counsel to investigate the issue and file a new motion for judgment of

 acquittal or new trial. The matter was briefed, and the court held a day-long evidentiary hearing

 on December 1, 2020. Hr’g Tr., ECF No. 373. At this hearing, DEA Special Agent Charles

 Sanders, former DEA Task Force Officer Crowder, DEA Task Force Officer Sloan, and

 Jordan testified. On January 4, 2021, the court granted in part and denied in part the motion

 for judgment of acquittal, vacating Jordan’s conviction on Count Six, charging a violation of

 18 U.S.C. § 924(c), because of material exculpatory statements made by Perry Hash during

 that interview related to the § 924(c) charge. Mem. Op., ECF No. 355, Order, ECF No. 356.

 As the Perry Hash interview was neither material nor exculpatory as regards Jordan’s drug

 charges, the case was set down for sentencing on the four drug convictions.

                                                A.

        While the focus of the December 1, 2020 hearing was the circumstances surrounding

 the failure to disclose the Perry Hash interview, Jordan’s CJA counsel raised two other


                                                12
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 13 of 23 Pageid#: 2358




 discovery issues at the hearing. The first concerned the failure of the government to disclose

 prior to trial four attachments to a summary of an interview of Misty Kaufman prepared by

 ATF Special Agent Brock Newton (“Kaufman Interview Summary”). The four attachments

 consisted of an Incident Report prepared by DEA Task Force Officer and Case Agent Ryan

 Sloan; the search warrant for Kaufman’s motel room and car; the affidavit supporting the

 search warrant prepared by Sloan; and narrative notes of the Kaufman interview prepared by

 Detective Flippin. ECF Nos. 346-1 through 346-5. The Kaufman Interview Summary

 reflected an interview conducted by law enforcement on December 16, 2016, during a police

 encounter with Kaufman at a Roanoke motel. The second discovery issue concerned the post-

 trial disclosure, at defense counsel’s request, of DEA administrative subpoenas seeking data

 on cellphone numbers associated with Jordan.

         The Kaufman Interview Summary spanned two pages and covered a number of topics.

 One paragraph mentioned Jordan, as follows:

                 KAUFMAN stated that approximately six months ago she
                 started purchasing methamphetamine and heroin from Montay
                 “Tay” JORDAN, who she positively identified through a
                 photograph. KAUFMAN stated over the past six months she
                 had been selling approximately five (5) to ten (10) grams of
                 heroin per week and at least (14) grams of methamphetamine per
                 week, which was purchased from JORDAN.

 Kaufman Interview Summary, ECF No. 386-1, at 2.6 The government represented that the

 Kaufman Interview Summary was produced to the defense in 2018 and again in 2020. Dec. 1,




 6Consistent
           with the Kaufman Interview Summary, the narrative notes of Detective Flippin state that
 Kaufman positively identified Jordan from a photo and that she bought dope from him. Flippin Narrative
 Notes, ECF No. 346-1, at 1-2.

                                                    13
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 14 of 23 Pageid#: 2359




 2020, Hr’g Tr., ECF No. 373, at 158. As regards the attachments to the Kaufman Interview

 Summary, AUSA Kari Munro explained:

               So the attachments that the ATF maintained in its investigative
               file have no relationship to the Jordan prosecution at all. So the
               only thing that was obtained and produced by the government
               from ATF was the report that actually mentions Mr. Jordan,
               because there’s nothing else about the case against Misty
               Kaufman that relates to him, other than her own statements that
               Mr. Jordan was one of her suppliers.

 Id. at 159.

        Jordan’s principal issue with the government’s failure to disclose the attachments to

 the Kaufman Interview Summary prior to trial was with the Sloan Incident Report addressing

 the same December 16, 2016 law enforcement encounter with Kaufman at her motel. What

 interested Jordan’s CJA counsel was the fact that the Sloan Incident Report, unlike the

 disclosed Kaufman Interview Summary and Flippin’s narrative notes, made no mention of

 Jordan, raising questions about the veracity of the statements about Jordan in the Kaufman

 Interview Summary.

        CJA counsel Nagy questioned Sloan why his report of the same encounter with

 Kaufman did not mention Jordan. In response to CJA counsel Nagy’s questions, Sloan

 explained that he was tasked with obtaining the state search warrant for the subject motel

 room and did not question Kaufman. Sloan testified:

               I left – once we saw the residue and the gun in plain sight, I wrote
               the search warrant while a post-Miranda interview was conducted
               on Ms. Kaufman. I was not part of the interview; I didn’t ask her
               any questions. I sat 20 feet away, knocked out a state search
               warrant, went down to the magistrate’s office, was gone about an
               hour and got back, and the interview was, I guess, concluded or
               still going on while we searched the hotel room.


                                               14
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 15 of 23 Pageid#: 2360




 Id. at 145. Following inquiry from the court, CJA counsel Nagy explained that while the

 Kaufman Interview summary recounts that Kaufman identified Jordan as being one of her

 drug suppliers, the “case agent’s report” makes no “mention of Monta Jordan.” Id. at 148.

 CJA counsel Nagy stated:

                I will say this: I was – we are now, what, nine months after the
                trial and I’m still asking for documentation and I’m still getting
                documentation. And the problem with this, when I got it, I mean,
                when this is turned over to me, is I’ve got two police officers
                saying X, Y, Z, and Z is focused on Monta Jordan. And then I
                get the case agent’s report as part of this supplement and there is
                not a mention of Monta Jordan.

                Now, I don’t know if I would consider that necessarily Jencks 7
                or Brady. But if I had gotten that before and looked at that, it
                would have raised some eyebrows. And I think the Court would
                agree that that is problematic. I’m looking at this and I’m saying,
                okay, well, I’ve got two guys that are claiming she made a
                statement that day, and then I’ve got the case agent who – it’s just
                vacant. There’s no mention of Monta Jordan when the other two
                do.

                And so part of the reason I’m asking the questions that I’m asking
                is that, on its face, when I’m looking at these three reports, it
                looks like we’ve got a situation where the nondisclosure of his
                supplement and Investigator Flippin’s supplement could
                potentially be exculpatory in some manner. I mean, we’re fleshing
                it out at this point.

 Id. at 147-148.

        When asked by the court whether CJA counsel believed that the attachments to the

 Kaufman Interview Summary, not produced before Jordan’s trial, were material or

 exculpatory, CJA counsel Nagy answered:


 7TheSupreme Court’s ruling in Jencks v. United States, 353 U.S. 657 (1957), requires the government to
 produce, for impeachment purposes, prior statements made to government agents by government witnesses.
 Kaufman was not a government witness in this case.

                                                   15
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 16 of 23 Pageid#: 2361




                And, again, I think that the way to resolve it at this point is to say
                as follows: I did not understand what I was looking at, and it
                looked to me, when I initially got these, like what we had was a
                report from an officer that was substantially different from a
                report given by two other officers. And what’s more is that the
                different report is from a case agent.

                Now, again, Sloan has clarified that today and indicated that he
                was not there, and that would explain the absence. And so,
                therefore, based on his under-oath testimony today, I want the
                Court to understand that I do not – I do not believe that I am in
                a position to say that this was exculpatory. But I want the Court
                to understand why I’m asking the questions, because from my
                perspective, I don’t know.

 Id. at 149.

        A few weeks later, in a subsequently filed pleading styled Response to Court’s Inquiry

 Regarding Exculpatory Materials, ECF No. 346, CJA counsel advised the court that he did not

 believe there was any basis to assert a Brady claim based on the post-trial production, at CJA

 counsel’s request, of “several administrative subpoenas which had been issued at the request

 of T.F.O. Sloan and several attachments/reports which were referenced in a previously

 disclosed report surrounding an investigation of Misty Kauffman.” Id. at 1. Counsel stated:

                6.     Upon further review of the materials provided by the
                Government and specifically in light of T.F.O. Sloane’s u nder
                oath testimony at the December 1, 2020 hearing, counsel does
                hereby assert that the aforementioned materials do not appear to
                be “Brady” materials and is not asserting that such materials
                should be considered by this Court as evidence of or for the
                purpose of establishing any alleged “Brady violation” by the
                Government.

 Id. at 2 (emphasis in original).

        The court’s review of the attachments to the Kaufman Interview Summary confirms

 that these materials contain nothing exculpatory regarding Jordan. As noted earlier, consistent


                                                 16
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 17 of 23 Pageid#: 2362




 with the Kaufman Interview Summary that was produced in discovery prior to trial, ECF No.

 386-1, Flippin’s narrative notes recount that Kaufman identified Jordan from a photo as selling

 dope to her. Flippin Narrative Notes, ECF No. 346-1, at 1-2. As Sloan testified, he was

 working on obtaining the state search warrant for Kaufman’s motel room and car and did not

 conduct her interview. Accordingly, Sloan’s Incident Report makes no mention of Kaufman’s

 identification of Jordan as one of her drug suppliers. See Incident Report and Confidential

 Supplement, ECF No. 346-1, at 3-13. Consistently, nothing in Sloan’s affidavit supporting the

 search warrant for Kaufman’s motel room and car mentions Jordan. Search Warrant Affidavit,

 ECF No. 386-2, at 3-4. Nor is there anything exculpatory in the DEA subpoenas issued to

 Verizon Wireless concerning various cell phone numbers. Rather, the documents state that

 the “[p]hone numbers alleged to belong to Monte JORDAN a kilogram supplier of cocaine,

 heroin and possibly methamphetamine in Roanoke, VA.” ECF 346-5, at 1. See ECF 346-4

 (“Phone belonging to Monta JORDAN a polydrug kilogram supplier in Roanoke, VA. This

 phone is in contact with numerous other kilogram suppliers in Roanoke, VA.”).

        The attachments to the Kaufman Interview Summary produced to defense counsel

 after trial contain multiple redactions, which Jordan also questioned. The government

 explained that the redactions in the Kaufman materials reflected law enforcement sensitive

 information “that has nothing to do with Monta Jordan.” Id. at 156. AUSA Munro explained

 further:

               Misty Kaufman was arrested in 2016 in connection with that
               separate ATF case, and during a post-Miranda interview, she
               made inculpatory statements about Mr. Jordan and others. And
               so the government obtained a copy of that interview report from
               ATF and produced it in discovery so that the defense would have
               a record of the statements that Misty Kaufman had made.

                                               17
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 18 of 23 Pageid#: 2363




               Ms. Kaufman never testified in grand jury. She was not a
               government witness. We never contemplated that she would be
               a government witness. But the report was produced, nonetheless,
               because it referenced Mr. Jordan, and it was produced in an
               unredacted format.

               The report that was produced is the official report of ATF Special
               Agent Brock Newton for that interview of Misty Kaufman. The
               attachments that Mr. Nagy was referencing are solely
               investigative material that pertain to that unrelated case involving
               Misty Kaufman and others that have no association with Mr.
               Jordan, the one that remains pending. And those attachments
               include the police report that Your Honor is looking at right now,
               they include an unofficial set of notes by Detective Flippin that
               were used by Special Agent Newton to make the formal official
               report that the government provided in discovery, and the other
               attachment is the state search warrant that Detective Sloan just
               referenced a few moments ago that he obtained. But that warrant
               was for the hotel room in which Ms. Kaufman was apprehended.
               The affidavit doesn’t mention Mr. Jordan. It has nothing to do
               with this case.

               So while we wanted to produce that information to Mr. Nagy in
               response to his letter, we did so in consultation with the DEA
               General Counsel’s Office and with the ATF, and we obtained
               permission from them to provide these materials so Mr. Nagy
               could ascertain that all of the averments in Ms. Neese’s affidavit
               were accurate.

               And the redacted information, Your Honor, is stuff that is
               investigative information pertaining to that pending ATF case.
               There’s no reference to Mr. Jordan or Mr. Jordan’s drug
               operation behind those redactions, nor was there a reference to
               it in the affidavit for the search warrant in that case.

               And the government, obviously, reviewed all this information to
               determine whether there’s anything exculpatory in there. But Ms.
               Kaufman made inculpatory statements about Jordan at the time
               of her arrest in 2016. And, again, that is the official report that
               the defense has had since 2018.

 Id. at 156-158.


                                               18
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 19 of 23 Pageid#: 2364




        In sum, after conducting an evidentiary hearing, considering CJA counsel’s position

 that neither the attachments to the Kaufman Interview Summary nor the DEA administrative

 subpoenas raise Brady violations, and reviewing the documents in question, the court agrees

 that delayed production of these materials is not of constitutional dimension undermining the

 verdict of the jury in this case.

                                                B.

        Over the advice of his counsel, Jordan chose to testify at the December 1, 2020 hearing,

 and returned again to his claim that law enforcement broke in his house, claiming this time

 that DEA Task Force Officer Sloan walked through Jordan’s house with him on March 3,

 2017, under the guise of cleaning his gutters. Id. at 201-204. Jordan added that he was

 suspicious of a police search, rather than a criminal break-in, on March 6, 2017, because a

 common criminal would not break into a home with cars in the driveway. Jordan also

 suspected the police were behind the March 6, 2017 burglary because his room “was searched

 methodically, but it was searched in a way where it appeared to be a break-in.” Id. at 206.

 Jordan also questioned why his living room appeared untouched and noted that a dark colored

 truck was observed half of a block down the street that morning. Id. at 207. For these reasons,

 while Jordan could not identify the person who broke into his home on March 6, 2017, “he

 knew it was law enforcement.” Id. at 226.

        The court questioned CJA counsel Nagy about whether Jordan’s revelation that Task

 Force Office Sloan entered his home on March 3, 2017, posed as a gutter cleaner was new to

 him. CJA counsel Nagy responded:

                Judge, there is a reason that counsel does not file everything that
                his client wants him to file. And I would tell the Court that – and

                                                19
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 20 of 23 Pageid#: 2365




               I actually appreciate that Mr. Jordan said this. He seems to
               appreciate, at a minimum, that I have certain ethical obligations
               that he doesn’t have and that the police don’t have and nobody
               else has. And my job is exceedingly difficult where I’m trying to
               defend this gentleman with every fiber of my being in a very, very
               difficult case to defend. And the steps that I have taken to do so
               I have done so in good faith, when I felt like I had sufficient legal
               backing and sufficient factual backing to do so. And I appreciate
               that Mr. Jordan appreciates that. But I can’t, I don’t think, and
               when I was taught as an attorney, I don’t think I can just come
               up and start throwing out unsubstantiated motions and
               unsubstantiated – that is not the way it is done.

 Id. at 232-233. As noted at the December 1, 2020 hearing, the court appreciates CJA counsels’

 adherence to their ethical obligations.

                                                C.

        During the December 2020 and January 2021 period, Jordan wrote several letters to

 the court, seeking, among other things, new counsel. See Jordan’s pro se motions and letters,

 ECF Nos. 349, 350, 351, 352, 360, 362, 366, and 380. On January 13, 2021, CJA counsel Nagy

 and Hart petitioned to withdraw from representing Jordan. See ECF No. 364. The court set a

 hearing for February 8, 2021.

        At the February 8, 2021 hearing, Jordan reiterated his concerns about four aspects of

 the government’s handling of this case: (1) the alleged break-in of his home on March 6, 2017;

 (2) disclosure of the complete DEA interview of his then girlfriend Amany Raya on August

 10, 2017; (3) post-trial disclosure of the attachments to the Kaufman Interview Summary; and

 (4) post-trial disclosure of the DEA administrative subpoenas.

        Following receipt of Jordan’s pro se letter dated January 22, 2021, ECF No. 380, the

 court directed the government to produce to the court the recording of the DEA interview of

 Amany Raya on August 10, 2017, referenced in Jordan’s letter. Order, ECF No. 382. The court

                                                20
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 21 of 23 Pageid#: 2366




 reviewed the audio recording of the Amany Raya DEA interview prior to the February 8, 2021

 hearing.

        Jordan claims that both the Hash interview and the Raya interview substantiate his

 claim that the police broke into his home on March 6, 2017, in violation of the Fourth

 Amendment. The court disagrees. While both Hash and Raya mention that Jordan’s house

 had been burglarized, as was the case with Jordan himself, neither Hash nor Raya knew who

 the perpetrators were nor identified the police as committing the burglary. Based on the record

 before the court, Jordan’s claim that the police broke into his home is entirely speculative.

        At the hearing on February 8, 2021, the government confirmed that the audio recording

 of the DEA interview with Amany Raya had been produced in discovery prior to the trial of

 this case. As such, there is no Brady issue concerning the audio recording of the Amany Raya

 August 10, 2017 DEA interview. Nevertheless, Jordan personally expressed skepticism

 concerning the government’s pretrial production of the entire Amany Raya audio recording,

 questioning whether a video recording of this interview exists and whether the government

 provided the complete interview. At the court’s request, the government responded to

 Jordan’s inquiries regarding the Amany Raya interview, confirming in writing that “the audio

 recording of the Raya Interview was provided to defense counsel in discovery in advance of

 Jordan’s February 18, 2020 trial.” Response to Court Order, ECF No. 389, at 1. The

 government also stated that ‘[t]he audio recording provided to the court (and to the defense

 in pretrial discovery) constitutes the entire Amany Raya interview and there was no video

 recording made.” Id. at 2.




                                                21
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 22 of 23 Pageid#: 2367




                                              IV.

        In summary, although Jordan and his counsel have disagreed on discovery strategy,

 there is no reason to appoint a fifth CJA counsel to represent Jordan at sentencing. When

 provided with the option of representing himself at sentencing with standby counsel, Jordan

 declined.

        The court has fully addressed Jordan’s concerns regarding police misconduct by

 conducting an evidentiary hearing on his claims, reminding the government of its

 constitutional obligation to produce such information if it existed, and hearing from both

 Jordan and his counsel on these issues.

        Neither the Perry Hash videotaped interview nor the Amany Raya audiotaped interview

 substantiate Jordan’s claims of police misconduct. To be sure, both Hash and Raya mention

 that Jordan’s house had been burglarized, but neither suggested that the police were

 responsible. Jordan himself told the court that he does not know the identity of the white man

 in jeans and a hoodie who broke into his house on March 6, 2017, and stated that there were

 no signs of entry or anything missing from his home on May 12, 2017, while the police were

 changing out the GPS location devices on his vehicles. Jordan’s “personal opinion” that his

 home was broken into by police in violation of the Fourth Amendment remains

 unsubstantiated.

        Nor did the witnesses called by Jordan at the February 5, 2020 evidentiary hearing

 support his claims that the police had engaged in sexual or other improprieties with

 confidential informants or witnesses.




                                              22
Case 7:17-cr-00056-MFU Document 392 Filed 03/01/21 Page 23 of 23 Pageid#: 2368




        Further, while an audio recording of the August 10, 2017 DEA interview of Amany

 Raya was provided to his counsel prior to trial, Jordan questions its completeness. The

 government has responded that no video recording of the Raya DEA interview was made,

 and the complete audio recording was produced to defense counsel in pretrial discovery and

 to the court more recently.

        Further, after review of the transcript of the December 1, 2020 hearing, ECF No. 373,

 CJA counsel’s December 22, 2020 Response to the Court’s Inquiry Regarding Exculpatory

 Materials, ECF No. 346, the attachments to the Kaufman Interview Summary and DEA

 administrative subpoenas appended thereto, ECF Nos. 346-1 through 346-5, and

 consideration of the evidence and argument at the February 8, 2021 hearing, the court finds

 no Brady violation regarding these materials as they are not exculpatory.

        In sum, despite counsel’s substantial efforts to investigate Jordan’s concerns and

 present them to the court, there is nothing on the record of this case to support Jordan’s

 conjecture that his prosecution has been fraught with police misconduct. Nor is there any

 basis at this point to substitute CJA counsel for sentencing purposes.

        An appropriate order will be entered.

                                     Enter: This 25th day of February, 2021
                                                          Michael F. Urbanski
                                                          Chief U.S. District Judge
                                                          2021.02.25 13:14:50 -05'00'
                                     Michael F. Urbanski
                                     Chief United States District Judge




                                                23
